IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


EQT PRODUCTION COMPANY AND ET               : No. 235 WAL 2017
BLUE GRASS CLEARING, LLC,                   :
                                            :
                   Respondents              : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
                                            :
             v.                             :
                                            :
                                            :
BOROUGH OF JEFFERSON HILLS,                 :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

AND NOW, this 22nd day of January, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED to the following issue, as stated by Petitioner:


             Whether the Commonwealth Court erred as a matter of law
             by imposing a standard upon the admissibility of objectors’
             evidence that effectively eliminates the ability to raise any
             objection to a land use application based on firsthand
             experience with a similar use when the proposed use does
             not already appear within municipal borders?

The Petition is otherwise DENIED.